Exhibit 10.1

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT is entered into as of January 13, 2010, between
CoBANK, ACB (“CoBank”) and DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North
Dakota (the “Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated May 23,
2005, as amended (the “Existing Agreement”).  Pursuant to the terms of the
Existing Agreement, the parties entered into one or more Supplements thereto. 
CoBank and the Company now desire to amend and restate the Existing Agreement
and to apply such new agreement to the existing Supplements, as well as any new
Supplements that may be issued thereunder.  For that reason and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
CoBank and the Company hereby agree that the Existing Agreement shall be amended
and restated to read as follows:

 

SECTION 1.         Supplements.  In the event the Company desires to borrow from
CoBank and CoBank is willing to lend to the Company, or in the event CoBank and
the Company desire to consolidate any existing loans hereunder, the parties will
enter into a Supplement to this agreement (a “Supplement”).  Each Supplement
will set forth the amount of the loan, the purpose of the loan, the interest
rate or rate options applicable to that loan, the repayment terms of the loan,
and any other terms and conditions applicable to that particular loan.  Each
loan will be governed by the terms and conditions contained in this agreement
and in the Supplement relating to the loan.  As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof:  (A) the Statused Revolving Credit Supplement dated
January 13, 2010 and numbered RIE539S01G; (B) the Non-Revolving Credit
Supplement dated January 13, 2010 and numbered RIE539T05G; (C) the Multiple
Advance Term Loan Supplement dated January 13, 2010 and numbered RIE539T06C; and
(D) the Multiple Advance Term Loan Supplement dated January 13, 2010 and
numbered RIE539T07B.

 

SECTION 2.         Availability.  Loans will be made available on any day on
which CoBank and the Federal Reserve Banks are open for business upon the
telephonic or written request of the Company.  Requests for loans must be
received no later than 12:00 Noon Company’s local time on the date the loan is
desired.  Loans will be made available by wire transfer of immediately available
funds to such account or accounts as may be authorized by the Company.  The
Company shall furnish to CoBank a duly completed and executed copy of a CoBank
Delegation and Wire and Electronic Transfer Authorization Form, and CoBank shall
be entitled to rely on (and shall incur no liability to the Company in acting
on) any request or direction furnished in accordance with the terms thereof.

 

SECTION 3.         Repayment.  The Company’s obligation to repay each loan shall
be evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as CoBank shall require.  CoBank shall maintain
a record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans.  All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and CoBank.  Wire
transfers shall be made to ABA

 

1

--------------------------------------------------------------------------------


 

No. 307088754 for advice to and credit of CoBank (or to such other account as
CoBank may direct by notice).  The Company shall give CoBank telephonic notice
no later than 12:00 Noon Company’s local time of its intent to pay by wire and
funds received after 3:00 p.m. Company’s local time shall be credited on the
next business day.  Checks shall be mailed to CoBank, Department 167, Denver,
Colorado 80291-0167 (or to such other place as CoBank may direct by notice). 
Credit for payment by check will not be given until the later of:  (A) the day
on which CoBank receives immediately available funds; or (B) the next business
day after receipt of the check.

 

SECTION 4.         Capitalization.  The Company agrees to acquire equity in
CoBank in such amounts and at such times as CoBank may from time to time require
in accordance with its Bylaws and Capital Plan (as each may be amended from time
to time), except that the maximum amount of equity that the Company may be
required to purchase in connection with a loan may not exceed the maximum amount
permitted by the Bylaws at the time the Supplement relating to such loan is
entered into or such loan is renewed or refinanced by CoBank.  The rights and
obligations of the parties with respect to such equity and any patronage or
other distributions made by CoBank shall be governed by CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time).

 

SECTION 5.         Security.  The Company’s obligations under this agreement,
all Supplements (whenever executed), and all instruments and documents
contemplated hereby or thereby, shall be secured by a statutory first lien on
all equity which the Company may now own or hereafter acquire in CoBank.  In
addition, the Company’s obligations under each Supplement (whenever executed)
and this agreement shall be secured by a first lien (subject only to exceptions
approved in writing by CoBank) pursuant to all security agreements, mortgages,
and deeds of trust executed by the Company in favor of CoBank (including the St.
Paul Bank for Cooperatives), whether now existing or hereafter entered into.  As
additional security for those obligations:  (A) the Company agrees to grant to
CoBank, by means of such instruments and documents as CoBank shall require a
first priority lien on such of its other assets, whether now existing or
hereafter acquired, as CoBank may from time to time require; and (B) the Company
agrees to grant to CoBank, by means of such instruments and documents as CoBank
shall require, a first priority lien on all realty which the Company may from
time to time acquire after the date hereof.

 

SECTION 6.         Conditions Precedent.

 

(A)      Conditions to Initial Supplement.  CoBank’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
CoBank receive, in form and content satisfactory to CoBank, each of the
following:

 

This Agreement, Etc.  A duly executed copy of this agreement and all instruments
and documents contemplated hereby.

 

(B)      Conditions to Each Supplement.  CoBank’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that CoBank receive, in form and content satisfactory to
CoBank, each of the following:

 

(1)       Supplement.  A duly executed copy of the Supplement and all
instruments and documents contemplated thereby.

 

2

--------------------------------------------------------------------------------


 

(2)       Evidence of Authority.  Such certified board resolutions, certificates
of incumbency, and other evidence that CoBank may require that the Supplement,
all instruments and documents executed in connection therewith, and, in the case
of initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.

 

(3)       Fees and Other Charges.  All fees and other charges provided for
herein or in the Supplement.

 

(4)       Evidence of Perfection, Etc.  Such evidence as CoBank may require that
CoBank has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with
Section 8(D) hereof.

 

(C)      Conditions to Each Loan.  CoBank’s obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 11 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.

 

SECTION 7.         Representations and Warranties.

 

(A)      This Agreement.  The Company represents and warrants to CoBank that as
of the date of this agreement:

 

(1)       Compliance.  The Company and, to the extent contemplated hereunder,
each “Subsidiary” (as defined below), is in compliance with all of the terms of
this agreement, and no Event of Default or Potential Default exists hereunder.

 

(2)       Subsidiaries.  The Company has the following “Subsidiary(ies) (as
defined below):  (1) Primo Piatto, Inc.; and (2) DNA Dreamfields Company, LLC. 
For purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.

 

(B)      Each Supplement.  The execution by the Company of each Supplement
hereto shall constitute a representation and warranty to CoBank that:

 

(1)       Applications.  Each representation and warranty and all information
set forth in any application or other documents submitted in connection with, or
to induce CoBank to enter into, such Supplement, is correct in all material
respects as of the date of the Supplement.

 

(2)       Conflicting Agreements, Etc.  This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

 

3

--------------------------------------------------------------------------------


 

(3)       Compliance.  The Company and, to the extent contemplated hereunder,
each Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 8(A) of this agreement on eligibility to
borrow from CoBank).

 

(4)       Binding Agreement.  The Loan Documents create legal, valid, and
binding obligations of the Company which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.

 

SECTION 8.         Affirmative Covenants.  Unless otherwise agreed to in writing
by CoBank while this agreement is in effect, the Company agrees to and with
respect to Subsections 8(B) through 8(G) hereof, agrees to cause each Subsidiary
to:

 

(A)      Eligibility.  Maintain its status as an entity eligible to borrow from
CoBank.

 

(B)      Corporate Existence, Licenses, Etc.  (1) Preserve and keep in full
force and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (2) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and
(3) obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

 

(C)      Compliance with Laws.  Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have.  In addition, the Company agrees to cause all persons occupying or present
on any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.

 

(D)      Insurance.  Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as CoBank
may request.  All such policies insuring any collateral for the Company’s
obligations to CoBank shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to CoBank.  At CoBank’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to CoBank) shall be delivered to CoBank.

 

(E)       Property Maintenance.  Maintain all of its property that is necessary
to or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.

 

(F)       Books and Records.  Keep adequate records and books of account in
which complete entries will be made in accordance with generally accepted
accounting principles (“GAAP”) consistently applied.

 

(G)      Inspection.  Permit CoBank or its agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

 

4

--------------------------------------------------------------------------------


 

(H)      Reports and Notices.  Furnish to CoBank:

 

(1)       Annual Financial Statements.  As soon as available, but in no event
more than 120 days after the end of each fiscal year of the Company occurring
during the term hereof, annual consolidated and consolidating financial
statements of the Company and its consolidated Subsidiaries, if any, prepared in
accordance with GAAP consistently applied.  Such financial statements shall: 
(a) be audited by independent certified public accountants selected by the
Company and acceptable to CoBank; (b) be accompanied by a report of such
accountants containing an opinion thereon acceptable to CoBank; (c) be prepared
in reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.

 

(2)       Interim Financial Statements.  As soon as available, but in no event
more than 50 days after the end of each month (other than the last month in each
fiscal year of the Company), a consolidated balance sheet of the Company and its
consolidated Subsidiaries, if any, as of the end of such month, a consolidated
statement of income for the Company and its consolidated Subsidiaries, if any,
for such period and for the period year to date, and such other interim
statements as CoBank may specifically request, all prepared in reasonable detail
and in comparative form in accordance with GAAP consistently applied and, if
required by written notice from CoBank, certified by an authorized officer or
employee of the Company acceptable to CoBank.

 

(3)       Notice of Default.  Promptly after becoming aware thereof, notice of
the occurrence of an Event of Default or a Potential Default.

 

(4)       Notice of Non-Environmental Litigation.  Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company or
any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.

 

(5)       Notice of Environmental Litigation, Etc.  Promptly after receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under environmental Laws, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
Laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions.

 

(6)       Bylaws and Articles.  Promptly after any change in the Company’s
bylaws or articles of incorporation (or like documents), copies of all such
changes, certified by the Company’s Secretary.

 

(7)       Compliance Certificates.  Together with each set of financial
statements furnished to CoBank pursuant to Subsection (H)(2) hereof for a period
corresponding to a period for which one or more of the financial covenants set
forth in Section 10 hereof are required to be tested, a certificate of an
officer or employee of the Company acceptable to CoBank setting forth

 

5

--------------------------------------------------------------------------------


 

calculations showing compliance with each of the financial covenants that
require compliance at the end of the period for which the statements are being
furnished.

 

(8)       Budgets.  As soon as available, but in no event more than 90 days
after the end of any fiscal year of the Company occurring during the term
hereof, copies of the Company’s board-approved annual budgets and forecasts of
operations and capital expenditures.

 

(9)       Other Information.  Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as CoBank
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections
8(H)(4) and (5) above.

 

(I)        Company Post-Closing Property Search, Mortgage and Title Policy.

 

(1)       On or before February 28, 2010, provide CoBank with:

 

(a)       a property search for Company-owned property in Foster County, North
Dakota (the “Foster County Property”); and

 

(b)       a property search for Company-owned property in Hennepin County,
Minnesota (the “Hennepin County Property”).

 

(2)       On or before March 31, 2010, provide CoBank with:

 

(a)       new or amended mortgage(s) or deed(s) of trust in the face amount of
$76,000,000.00 granting to CoBank a first lien (subject only to exceptions
approved in writing by CoBank) on the Foster County Property; and

 

(b)       new or amended mortgage(s) or deed(s) of trust in the face amount of
$26,000,000.00 granting to CoBank a first lien (subject only to exceptions
approved in writing by CoBank) on the Hennepin County Property.

 

(c)       a title commitment from a title insurance company acceptable to CoBank
to issue an ALTA lender’s policy of title insurance in the face amount of
$30,000,000.00 insuring the Company mortgage(s) or deed(s) of trust to CoBank as
first priority lien(s) on the Foster County Property, subject only to exceptions
approved in writing by CoBank.

 

(d)       a title commitment from a title insurance company acceptable to CoBank
to issue an ALTA lender’s policy of title insurance in the face amount of
$26,000,000.00 insuring the Company mortgage(s) or deed(s) of trust to CoBank as
first priority lien(s) on the Hennepin County Property, subject only to
exceptions approved in writing by CoBank.

 

(3)       CoBank agrees to pay 100% of the cost of such property searches,
commitments, and policies, together with such endorsements as may be reasonably
requested by CoBank.  The Company agrees that if, for any reason, a final
lender’s policy is not issued to CoBank by June 30, 2010, or such later date as
may be agreeable to CoBank, then an “Event of Default” shall be deemed to have
occurred under this agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 9.         Negative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this agreement is in effect the Company will not and will not
permit its Subsidiaries to:

 

(A)      Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for:  (1) debt to
CoBank; (2) accounts payable to trade creditors incurred in the ordinary course
of business; (3) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (4) debt of the Company to
Massachusetts Mutual Life Insurance Company, Baystate Health Systems, Inc., C.M.
Life Insurance Company, Security Mutual Life Insurance Company of Lincoln,
Nebraska; and Canada Life Assurance Company; or their successors in an amount
not to exceed $23,500,000.00, and all extensions, renewals, and refinancings
thereof; (5) purchase money indebtedness for real property, plant, and
equipment, provided that such indebtedness does not exceed 100% of the purchase
price of the asset(s) being acquired and such indebtedness does not exceed, in
the aggregate, $1,000,000.00 at any one time outstanding; and (6) capitalized
leases existing on the date hereof.

 

(B)      Liens.  Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”).  The forgoing restrictions
shall not apply to:  (1) Liens in favor of CoBank; (2) Liens for taxes,
assessments, or governmental charges that are not past due; (3) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
(7) Liens existing on the date hereof in favor of Massachusetts Mutual Life
Insurance Company, Baystate Health Systems, Inc., C.M. Life Insurance Company,
Security Mutual Life Insurance Company of Lincoln, Nebraska, and Canada Life
Assurance Company; or their successors to secure indebtedness permitted
hereunder; and (8) purchase money security interests on real property, plant and
equipment, provided that the Lien attaches only to the property being financed
and fixed improvement thereon, the Lien attaches at or about the time the
property is acquired, and the debt secured by such Lien is permitted under the
terms of this agreement.

 

(C)      Mergers, Acquisitions, Etc.  Merge or consolidate with any other entity
or acquire all or a material part of the assets of any person or entity, or form
or create any new Subsidiary or affiliate, or commence operations under any
other name, organization, or entity, including any joint venture.

 

(D)      Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of any
of its assets, except in the ordinary course of business.

 

(E)       Loans and Investments.  Make any loan or advance to any person or
entity, or purchase any capital stock, obligations or other securities of, make
any capital contribution to, or otherwise invest in any person or entity, or
form or create any partnerships or joint ventures

 

7

--------------------------------------------------------------------------------


 

except:  (1) trade credit extended in the ordinary course of business; (2) loans
and investments by the Company in the stock or other equities of DNA Dreamfields
Company, LLC; (3) loans and investments by the Company in the stock and other
equities of Primo Piatto, Inc.; and (4) other loans and investments in an
aggregate principal amount not to exceed, at any one time outstanding,
$1,000,000.00.

 

(F)       Contingent Liabilities.  Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.

 

(G)      Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

 

(H)      Dividends, Etc.  Intentionally Omitted.

 

SECTION 10.       Financial Covenants.  Unless otherwise agreed to in writing,
while this agreement is in effect:

 

(A)      Current Ratio.  The Company and its consolidated Subsidiaries will have
at the end of each fiscal quarter of the Company a ratio of consolidated current
assets to consolidated current liabilities (both as determined in accordance
with GAAP consistently applied) of not less than 1.20 to 1.

 

(B)      Maximum Total Debt to EBITDA.  The Company and its consolidated
Subsidiaries will have at the end of each fiscal quarter of the Company a “Total
Debt to EBITDA” ratio of not greater than 4.25 to 1.  For purposes hereof: 
(1) Total Debt” shall mean the sum of:  (a) all indebtedness, obligations and
liabilities of the Company with respect to borrowed money (including the
issuance of debt securities), (b) all guaranties, endorsements and other
contingent obligations of the Company with respect to indebtedness arising from
money borrowed by others, (c) all reimbursement and other obligations with
respect to letters of credit, bankers acceptances, customer advances, and other
extensions of credit whether or not representing obligations for borrowed money,
(d) the aggregate of the principal components of all leases and other agreements
for the use, acquisitions retention of real or personal property which are
required to be capitalized under GAAP, (e) all indebtedness, obligations and
liabilities representing the deferred purchase price of property or services,
(f) all indebtedness secured by a lien of the Property of the Company, whether
or not the Company has assumed or become liable for the payment of such
indebtedness, and (g) all obligations of the Company under any agreement
providing for an interest rate swap, cap, and floor, contingent participation or
other hedging mechanisms with respect to interest payable on any of the items
described above; and (2) “EBITDA” shall mean:  (a) net income before provision
for incomes taxes for the preceding four fiscal quarter period ending on such
date (the “Four Quarter Period”), plus (b) interest expense, including without
limitation, implicit interest expense on capitalized leases for the Four Quarter
Period, plus (c) depreciation expense, amortization expense, and similar noncash
charges for the Four Quarter Period, plus (d) any extraordinary, unusual or
non-recurring losses or charges for the Four Quarter Period, minus (e) any gain
associated with the sale or write-down of

 

8

--------------------------------------------------------------------------------


 

assets for the Four Quarter Period, minus (f) any gain from discontinuance of
operations for the Four Quarter Period, minus (g) any extraordinary, unusual or
non-recurring gains or credits for the Four Quarter period (all a determined in
accordance with GAAP consistently applied).

 

(C)      Minimum Fixed Charge Coverage Ratio.  The Company and its consolidated
subsidiaries, if any, will have at the end of each fiscal quarter ending during
the period of the Company, a “Minimum Fixed Charge Coverage Ratio” (as defined
below)  of not less than 1.15 to 1.  For purposes hereof, the term “Minimum
Fixed Charge Coverage Ratio” shall mean the ratio of:  (1) EBITDA (as defined
above) for the Four Quarter Period (as defined above), minus capital
expenditures (excluding capitalized expenses) not funded by debt for the Four
Quarter Period, minus stock repurchases for the Four Quarter Period, minus
equity retirements and dividends declared during the Four Quarter Period; to
(2) interest expense for the Four Quarter Period, plus the sum of all scheduled
principal payments made in respect of the long term debt for the Four Quarter
Period.

 

(D)      Minimum Tangible Net Worth.  The Company and its consolidated
Subsidiaries will maintain at the end of each fiscal quarter of the Company an
excess of consolidated “Tangible Assets” (as defined below) over consolidated
total liabilities (as determined in accordance with GAAP consistently applied)
of not less than the sum of:  (1) $25,000,000.00, plus (2) 30% of cumulative net
income of the Company and its consolidated subsidiaries beginning with
consolidated net income for fiscal year ending July 31, 2007 and accumulating
thereafter with consolidated net income at all subsequent fiscal year ends, plus
(3) 100% of all contributed capital received by the Company and its consolidated
subsidiaries.  For purposes hereof, “Tangible Assets” shall mean all assets (as
determined in accordance with GAAP consistently applied) less all assets which
would be classified as intangible assets under GAAP (including, but not limited
to, goodwill, patents, trademarks, trade names, copyrights, and franchises).  In
addition, for purposes of subsection (2) above, “net income” shall not include
any net loss, such that, in the event of a net loss at any fiscal year end, such
net loss shall not reduce the cumulative net income.

 

SECTION 11.       Events of Default.  Each of the following shall constitute an
“Event of Default” under this agreement:

 

(A)      Payment Default.  The Company should fail to make any payment to, or to
purchase any equity in, CoBank when due.

 

(B)      Representations and Warranties.  Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.

 

(C)      Certain Affirmative Covenants.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections
8(A) through 8(H)(2), 8(H)(6)-(8), or any reporting covenant set forth in any
Supplement hereto, and such failure continues for 15 days after written notice
thereof shall have been delivered by CoBank to the Company.

 

(D)      Other Covenants and Agreements.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or

 

9

--------------------------------------------------------------------------------


 

agreement contained herein or in any other Loan Document or shall use the
proceeds of any loan for an unauthorized purpose.

 

(E)       Cross-Default.  The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and CoBank, or between the Company and any affiliate of CoBank,
including without limitation Farm Credit Leasing Services Corporation.

 

(F)       Other Indebtedness.  The Company or any Subsidiary should fail to pay
when due any indebtedness to any other person or entity for borrowed money or
any long-term obligation for the deferred purchase price of property (including
any capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

 

(G)      Judgments.  A judgment, decree, or order for the payment of money shall
be rendered against the Company or any Subsidiary and either:  (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under
Section 9(B) hereof shall have been obtained; or (3) such judgment, decree, or
order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

 

(H)      Insolvency, Etc.  The Company or any Subsidiary shall:  (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

 

(I)        Material Adverse Change.  Any material adverse change occurs, as
reasonably determined by CoBank, in the Company’s financial condition, results
of operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.

 

(J)       Revocation of Guaranty.  Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with CoBank (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through
(H) hereof shall occur with respect to the Guarantor.

 

SECTION 12.       Remedies.  Upon the occurrence and during the continuance of
an Event of Default or any Potential Default, CoBank shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice.  For all purposes hereof, the term “Potential
Default” means the occurrence of any event which, with the

 

10

--------------------------------------------------------------------------------


 

passage of time or the giving of notice or both would become an Event of
Default.  In addition, upon the occurrence and during the continuance of any
Event of Default, CoBank may, upon notice to the Company, terminate any
commitment and declare the entire unpaid principal balance of the loans, all
accrued interest thereon, and all other amounts payable under this agreement,
all Supplements, and the other Loan Documents to be immediately due and
payable.  Upon such a declaration, the unpaid principal balance of the loans and
all such other amounts shall become immediately due and payable, without
protest, presentment, demand, or further notice of any kind, all of which are
hereby expressly waived by the Company.  In addition, upon such an acceleration:

 

(A)      Enforcement.  CoBank may proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this agreement, any other Loan
Document or under Law.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right.  Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Company’s obligation to CoBank the proceeds of any equity
in CoBank, any cash collateral held by CoBank, or any balances held by CoBank
for the Company’s account (whether or not such balances are then due).

 

(B)      Application of Funds.  CoBank may apply all payments received by it to
the Company’s obligations to CoBank in such order and manner as CoBank may elect
in its sole discretion.

 

In addition to the rights and remedies set forth above:  (1) upon the occurrence
and during the continuance of an Event of Default, then at CoBank’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to CoBank at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 4.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan.  All
interest provided for herein shall be payable on demand and shall be calculated
on the basis of a year consisting of 360 days.

 

SECTION 13.       Broken Funding Surcharge.  Notwithstanding any provision
contained in any Supplement giving the Company the right to repay any loan prior
to the date it would otherwise be due and payable, the Company agrees to provide
three Business Days’ prior written notice for any prepayment of a fixed rate
balance and that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to CoBank a surcharge in an
amount equal to the greater of:  (A) an amount which would result in CoBank
being made whole (on a present value basis) for the actual or imputed funding
losses incurred by CoBank as a result thereof; or (B) $300.00.  Notwithstanding
the foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable CoBank to maintain the yield it
would have earned during the fixed rate

 

11

--------------------------------------------------------------------------------


 

period on the amount repaid.  Such surcharges will be calculated in accordance
with methodology established by CoBank (a copy of which will be made available
to the Company upon request).

 

SECTION 14.       Complete Agreement, Amendments.  This agreement, all
Supplements, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement.  No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by CoBank and contained in a
writing signed by or on behalf of CoBank, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  In the event this agreement is amended or restated, each such
amendment or restatement shall be applicable to all Supplements hereto.

 

SECTION 15.       Other Types of Credit.  From time to time, CoBank may issue
letters of credit or extend other types of credit to or for the account of the
Company.  In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.

 

SECTION 16.       Applicable Law.  Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this agreement, each Supplement and any other Loan Documents for which Colorado
is specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.

 

SECTION 17.       Notices.  All notices hereunder shall be in writing and shall
be deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to CoBank, as follows:

 

If to the Company, as follows:

 

 

 

For general correspondence purposes:

 

Dakota Growers Pasta Company, Inc.

P.O. Box 5110

 

One Pasta Avenue

Denver, Colorado 80217-5110

 

Carrington, North Dakota 58421-0021

 

 

 

For direct delivery purposes, when desired:

 

 

5500 South Quebec Street

 

 

Greenwood Village, Colorado 80111-1914

 

 

 

 

 

Attention: Credit Information Services

 

Attention: CFO

Fax No.: (303) 224-6101

 

Fax No.: (701) 652-3734

 

SECTION 18.       Taxes and Expenses.  To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of

 

12

--------------------------------------------------------------------------------


 

counsel retained or employed by CoBank) incurred by CoBank and any participants
from CoBank in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to CoBank, and any stamp, intangible, transfer, or like tax payable
in connection with this agreement or any other Loan Document.

 

SECTION 19.       Effectiveness and Severability.  This agreement shall continue
in effect until:  (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (B) CoBank has no commitment to extend credit to or for the account
of the Company under any Supplement; and (C) either party sends written notice
to the other terminating this agreement.  Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.

 

SECTION 20.       Successors and Assigns.  This agreement, each Supplement, and
the other Loan Documents shall be binding upon and inure to the benefit of the
Company and CoBank and their respective successors and assigns, except that the
Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of CoBank.

 

SECTION 21.       Participations, Etc.  From time to time, CoBank may sell to
one or more banks, financial institutions, or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement.  However, no such participation shall relieve CoBank of any
commitment made to the Company hereunder.  In connection with the foregoing,
CoBank may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential.  Patronage distributions in the event of a sale of a participation
interest shall be governed by CoBank’s Bylaws and Capital Plan (as each may be
amended from time to time).  A sale of a participation interest may include
certain voting rights of the participants regarding the loans hereunder
(including without limitation the administration, servicing, and enforcement
thereof).  CoBank agrees to give written notification to the Company of any sale
of a participation interest.

 

SECTION 22.       Agency and Intercreditor Agreement.  The Company acknowledges
that all loans made by CoBank to the Company are subject to the terms of an
Agency and Intercreditor Agreement dated as of July 15, 1998, by and between
CoBank (under the name of its predecessor, St. Paul Bank for Cooperatives),
Massachusetts Mutual Life Insurance Company, MML Bay State Life Insurance
Company, C. M. Life Insurance Company, Security Mutual Life Insurance Company of
Lincoln, Nebraska, and Canada Life Assurance Company (referred to collectively
as the “Lenders”).  The Company hereby reaffirms and consents to the terms
thereof.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

By:

 

 

By:

/s/ Edward Irion

 

 

 

 

 

Title:

 

 

Title:

CFO

 

14

--------------------------------------------------------------------------------